DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 11/5/2020 have been considered by the Examiner.
Claim Objections
Claims 1-4, 12, and 17 objected to because of the following informalities:
Claim 1, line 2, “processing image data to a determine” should read “processing image data to determine”
Claim 1, line 6, “determining a classification of the geographic area, the route, or a combination” would be more explicit if written “determining a classification of the geographic area, the route, or the combination” due to there only being one combination and it’s the same combination as previously recited.
Claim 1, line 8, “generating digital map data that represents the geographic area, the route, or a combination” would be more explicit if written “generating digital map data that represents the geographic area, the route, or the combination” due to there only being one combination and it’s the same combination as previously recited.
Claim 2, line 2, “determining a map feature associated with the geographic area, the route, or a combination” would be more explicit if written “determining a map feature associated with the geographic area, the route, or the combination” due to there only being one combination and it’s the same combination as previously recited.
Claim 3, lines 1-2, “herein the map feature is a point of interest mapped to the geographic area, the route, or a combination” would be more explicit if written “herein the map feature is a point of interest mapped to the geographic area, the route, or the combination” due to there only being one combination and it’s the same combination as previously recited.
Claim 4, line 2, “determining a map feature associated with the geographic area, the route, or a combination” would be more explicit if written “determining a map feature associated with the geographic area, the route, or the combination” due to there only being one combination and it’s the same combination as previously recited.
Claim 12, line 6, “process image data to a determine the pedestrian type” should read “process image data to determine the pedestrian type”.
Claim 12, line 10, “determine a classification of the geographic area, the route, or a combination” would be more explicit if written “determine a classification of the geographic area, the route, or the combination” due to there only being one combination and it’s the same combination as previously recited.
Claim 17, line 4, “processing image data to a determine” should read “processing image data to determine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-10 are directed towards a method, i.e. process. Claims 12-16 are directed towards an apparatus, i.e. machine. Claims 17-20 are directed towards a non-transitory computer-readable storage medium, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-11 (also, the apparatus and non-transitory computer-readable storage medium in claims 12-16 and 17-20, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1, 12, and 17, the method/apparatus (or computer implemented functionality) merely recites the steps of: (a) determine the pedestrian type of at least one pedestrian depicted in the image data, (b) determining at least a portion of a geographic area, a route, or a combination thereof associated with the image data, and (c) determining a classification of the geographic area, the route, or a combination based on the detected pedestrian type. Claim 12 also recites the additional limitation of (d) verify or update an existing classification of a map feature represented in a geographic database based on the classification.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. This is equivalent to a person looking at the image data to determine a pedestrian type, determining a geographic area and/or route relative to the pedestrian, and determining a classification of the geographic area and/or route based on the pedestrian type or verifying an existing classification.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could look at the image data to determine a pedestrian type, determining a geographic area and/or route relative to the pedestrian, and determining a classification of the geographic area and/or route based on the pedestrian type or verifying an existing classification, either mentally or using a pen and paper.  The mere nominal recitation that the matching is being executed by an apparatus or processor (i.e. computer) does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 12, and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 1, 12, and 17 recite the further limitation of (e) processing image data. This step in the claim is recited at a high level of generality (i.e., as a general means of gathering image data, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  
Further, while claims 1, 12, and 17 does recite that the digital map data is generated or updated (i.e. generating digital map data that represents the geographic area, the route, or a combination thereof and the classification OR verify or update an existing classification of a map feature represented in a geographic database based on the classification), these limitations are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining and processing steps) and amounts to mere post-solution actions, which is a form of insignificant extra-solution activity.  
Also, as noted above, merely including instructions to implement an abstract idea on a computer/processor, or merely using a computer/processor as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of processing and generating are performed by a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer/processor, which is indicative of the abstract idea having not been integrated into a practical application.
Further, claims 1, 12, and 17 recites the additional limitations of a “non-transitory computer-readable storage medium”, “memory”, “apparatus”, and “processor”.  The “non-transitory computer-readable storage medium”, “memory”, “apparatus”, and “processor” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 12, and 17 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  “Determining” or “processing” data is a fundamental, i.e. WURC, activity performed by computers/processors, such as those recited in claim 1, 12, and 17.  Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

CONCLUSION
Thus, since claims 1, 12, and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Further, dependent claims 2-11, 13-16, and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon the mental process or are additional insignificant extra-solution activity.  As such, claims 2-10, 13-16, and 18-20 are similarly rejected as being directed towards non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US. Pub. No. 20150227813 A1) in view of Levinson et al. (US. Pub. No. 20170124476 A1).
Regarding claims 1, 12, and 17:
	Vanhoucke teaches:
A method for mapping based on a pedestrian type comprising: processing image data to a determine the pedestrian type of at least one pedestrian depicted in the image data (see abstract, Fig. 1 “method for delivering supplemental content to a class of persons through use of image recognition or analysis of an image content”, and sections [0022], [0025], and [0037]-[0040] regarding determining class-specific information about the persons detected in the image.)
determining at least a portion of a geographic area, a route, or a combination thereof associated with the image data (see abstract and sections [0032]-[0033] and [0040] regarding determining a location or geographic context to the image.)
Vanhoucke does not explicitly teach determining a classification of the geographic area, the route, or a combination based on the detected pedestrian type; and generating digital map data that represents the geographic area, the route, or a combination thereof and the classification.
	Levinson teaches:
determining a classification of the geographic area, the route, or a combination based on the detected pedestrian type (see at least sections [0106], [0108], [0142]-[0145], [0147], [0150], and [0155] regarding classification of regions based on pedestrians and/or objects (e.g. wheeled apparatus).) 
and generating digital map data that represents the geographic area, the route, or a combination thereof and the classification (see at least sections [0069], [0076], [0094], [0145], [0150], and [0153] regarding generating updated or amended map data and/or route data including updated data representing classifications.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. to determine a classification of the geographic area, the route, or a combination based on the detected pedestrian type; and generating digital map data that represents the geographic area, the route, or a combination thereof and the classification as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of determining a classification of the geographic area, the route, or a combination based on the detected pedestrian type; and generating digital map data that represents the geographic area, the route, or a combination thereof and the classification and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding the further limitations of claim 12:
	Vanhoucke teaches:
at least one processor (see at least sections [0018] and [0020] regarding one or more processors.)
and at least one memory including computer program code for one or more programs (see at least sections [0019] and [0020] regarding a memory or computer-readable storage medium.)
Vanhoucke does not explicitly teach verify or update an existing classification of a map feature represented in a geographic database based on the classification.
	Levinson teaches:
and verify or update an existing classification of a map feature represented in a geographic database based on the classification (see at least sections [0069], [0076], [0094], [0145], [0150], and [0153] regarding generating updated or amended map data and/or route data including updated data representing classifications.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. to verify or update an existing classification of a map feature represented in a geographic database based on the classification as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of verifying or updating an existing classification of a map feature represented in a geographic database based on the classification and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding claim 2:
Vanhoucke does not explicitly teach further comprising: determining a map feature associated with the geographic area, the route, or a combination thereof, wherein the classification is further based on the map feature.
	Levinson teaches:
further comprising: determining a map feature associated with the geographic area, the route, or a combination thereof (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians. Also, see at least sections [0069], [0083], and [0106] regarding identifying features or topographic features in an environment.)
wherein the classification is further based on the map feature (see at least sections [0142] regarding a region with an attraction or venue (i.e. could be a building or concert hall) of interest to pedestrians.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. to further comprise: determining a map feature associated with the geographic area, the route, or a combination thereof, wherein the classification is further based on the map feature as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of further comprising: determining a map feature associated with the geographic area, the route, or a combination thereof, wherein the classification is further based on the map feature and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding claim 3:
Vanhoucke does not explicitly teach wherein the map feature is a point of interest mapped to the geographic area, the route, or a combination thereof.
	Levinson teaches:
wherein the map feature is a point of interest mapped to the geographic area, the route, or a combination thereof (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. wherein the map feature is a point of interest mapped to the geographic area, the route, or a combination thereof as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of having wherein the map feature is a point of interest mapped to the geographic area, the route, or a combination thereof and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding claim 4:
Vanhoucke does not explicitly teach further comprising: determining a map feature associated with the geographic area, the route, or a combination; and verifying or updating an existing classification of the map feature based on the classification.
	Levinson teaches:
further comprising: determining a map feature associated with the geographic area, the route, or a combination (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians. Also, see at least sections [0069], [0083], and [0106] regarding identifying features or topographic features in an environment.)
and verifying or updating an existing classification of the map feature based on the classification (see at least sections [0069], [0076], [0094], [0145], [0150], and [0153] regarding generating updated or amended map data and/or route data including updated data representing classifications.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. to further comprise: determining a map feature associated with the geographic area, the route, or a combination; and verifying or updating an existing classification of the map feature based on the classification as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of further comprising: determining a map feature associated with the geographic area, the route, or a combination; and verifying or updating an existing classification of the map feature based on the classification and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding claims 5, 13, and 19:
	Vanhoucke teaches:
further comprising: processing the image data to identify a dress code of the at least one pedestrian (see at least sections [0029] and [0031] regarding identification of apparel.)
wherein the pedestrian type is determined based on the dress code (see at least sections [0031] regarding identification of apparel and the sub-step being used for recognition understating of persons.)
Regarding claims 6, 14, and 20:
	Vanhoucke teaches:
wherein the image data depicts at least one other pedestrian associated with at least one other pedestrian type (see at least sections [0025], [0029], [0031], [0033], and [0043] regarding identifying persons (i.e. potentially more than one) in an image. Context may also include number of persons in an image or relative to each other.)
and wherein the classification is based on a combination of the pedestrian type and the at least one other pedestrian type (see at least sections [0025], [0029], [0031], [0033], and [0043] regarding identifying persons (i.e. potentially more than one) in an image where context may also include number of persons in an image or persons relative to each other.)
Regarding claims 7 and 15:
	Vanhoucke teaches:
further comprising: determining contextual data associated with the image data, the at least one pedestrian, the geographic area, the route, or a combination thereof (see at least sections [0032]-[0033], and [0040]-[0042] regarding contextual data of an image.)
wherein the classification is further based on the contextual data (see at least sections [0032]-[0033], and [0040]-[0042] regarding contextual data of an image to determine a location or geographic context of in image.)
Regarding claims 8 and 16:
Vanhoucke does not explicitly teach wherein the contextual data includes a temporal parameter, and wherein the classification is specified with respect to the temporal parameter.
	Levinson teaches:
wherein the contextual data includes a temporal parameter (see at least sections [0154]-[0157] regarding a temporal pattern.)
and wherein the classification is specified with respect to the temporal parameter (see at least sections [0154]-[0157] regarding a temporal pattern which may be used to update route data or map data (e.g. classification of region).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. wherein the contextual data includes a temporal parameter, and wherein the classification is specified with respect to the temporal parameter as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of having wherein the contextual data includes a temporal parameter, and wherein the classification is specified with respect to the temporal parameter and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding claim 11:
Vanhoucke does not explicitly teach further comprising: providing the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof.
	Levinson teaches:
further comprising: providing the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof (see at least sections [0062], [0069], [0072], and [0075]-[0076] regarding an autonomous vehicle controller and map data.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. to further comprise: providing the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of further comprising: providing the digital map data to control an operation of an autonomous vehicle, a highly assisted driving vehicle, or a combination thereof and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.
Regarding claim 18:
Vanhoucke does not explicitly teach wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data.
	Levinson teaches:
wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data (see at least sections [0142] regarding a region with an attraction or venue of interest to pedestrians.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. by the system of Levinson et al. wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data as both systems are directed to systems and methods for analysis of sensor data from an environment and one of ordinary skill in the art would have recognized the established function of having wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US. Pub. No. 20150227813 A1) in view of Levinson et al. (US. Pub. No. 20170124476 A1) in further view of Ashby et al. (US. Patent No. 6038559 A).
Regarding claim 9:
The combination of Vanhoucke and Levinson does not explicitly teach wherein the classification is stored in a data layer of the geographic database.
	Ashby teaches:
wherein the classification is stored in a data layer of the geographic database (see abstract, Col. 3, lines 1-19, and Col. 14, lines 9-32, regarding storing in a geographic database.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. as modified by Levinson et al. by the system of Ashby et al. wherein the classification is stored in a data layer of the geographic database as all systems are directed to systems which include sensed data from an environment and one of ordinary skill in the art would have recognized the established function of having wherein the geographic zone includes on a geographic area, a route, a point of interest, or a combination thereof associated with the image data and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. as modified by Levinson et al.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. (US. Pub. No. 20150227813 A1) in view of Levinson et al. (US. Pub. No. 20170124476 A1) in further view of Barr (US. Pub. No. 20150365802 A1).
Regarding claim 10:
The combination of Vanhoucke and Levinson does not explicitly teach further comprising: generating a location-based alert based on the classification; and providing data for presenting the location-based alert on a device.
	Barr teaches:
further comprising: generating a location-based alert based on the classification (see at least sections [0018]-[0019] and [0023]-[0028] regarding alert modes for one or more notifications of the mobile device based on determined map feature classifications.)
and providing data for presenting the location-based alert on a device (regarding alert modes for one or more notifications of the mobile device based on determined map feature classifications. This could also include not providing an alert based on a location.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. as modified by Levinson et al. by the system of Barr to further comprise: generating a location-based alert based on the classification; and providing data for presenting the location-based alert on a device as all systems are directed to systems which include sensed data/location from an environment and one of ordinary skill in the art would have recognized the established function of further comprising: generating a location-based alert based on the classification; and providing data for presenting the location-based alert on a device and predictably would have applied it to improve the system and method for targeting supplemental content from analysis of input images of Vanhoucke et al. as modified by Levinson et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsunematsu (US 20190384992 A1) is pertinent because it is a setting unit associates a position in an image that is imaged by a camera with a position in a map that is obtained in advance. A detection unit detects a person in the image that is imaged by the camera. A display unit converts a position of the person detected into an associated position in the map on the basis of a setting made by the setting unit, totalizes a result of human congestion state and human flow that represents human movement on the basis of the converted position, and displays a result that is obtained.
Al-Dahle et al. (US 20180260635 A1) is pertinent because it is an autonomous navigation system which autonomously navigates a vehicle through an environment based on predicted trajectories of one or more separate dynamic elements through the environment. The system identifies contextual cues associated with a monitored dynamic element, based on features of the dynamic element and actions of the dynamic element relative to various elements of the environment, including motions relative to other dynamic elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666